Citation Nr: 9908498	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Bilateral hearing loss and tinnitus are attributable to 
exposure to acoustic trauma experienced during combat in 
active service.

3.  The claims for service connection for hypertension and 
headaches are not plausible. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (1998).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991);  38 C.F.R. §§ 3.3102, 3.303, 3.304 
(1998).

3.  The claim for service connection for hypertension is not 
well grounded. 38 U.S.C.A. §§ 1110, 1112, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

4.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Morning reports and the veteran's DD 214 reflect a period of 
service with an artillery unit in Korea, during the Korean 
war.

With the exception of his February 1954 discharge 
examination, all of the veteran's service medical records 
have been lost or destroyed.  

The February 1954 discharge examination report indicates that 
general clinical evaluation of the ears (internal and 
external canals) was negative.  Whispered voice testing was 
measured at 15/15 in both ears.

A private audiological evaluation dated in April 1990 shows 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
55
--
65
LEFT
10
5
60
--
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.

In a letter dated in May 1990, John J. Bonacorsi, M.D., wrote 
to the veteran that he had had the opportunity to review the 
veteran's audiogram.  He stated that the audiogram 
demonstrated high frequency neurosensory hearing losses 
bilaterally.  He elaborated that the hearing levels were 
relatively normal for the most part in the speech range.  He 
stated that, associated with the hearing loss, speech 
discrimination ability was slightly decreased.  He stated 
that the ringing in the veteran's ears was associated with 
and due to the neurosensory hearing loss.  

In a letter dated in July 1997, Dr. Bonacorsi noted that the 
veteran had a history of neurosensory hearing loss and 
tinnitus.  He asserted that the veteran had an audiogram in 
1990 which demonstrated high frequency neurosensory hearing 
losses bilaterally.  He opined that the veteran's hearing 
losses "are surely consistent with his history of noise 
exposure (artillery fire)."

September 1997 RO Hearing Testimony

At his September 1997 RO hearing, the veteran contended that 
he had hearing loss and ringing of the ears as a direct 
result of being attached to an artillery unit while in Korea.  
He further contended that his current hypertension and 
headaches were a result of the ringing in his ears.  He 
testified that he served in Korea for about 13 months.  He 
testified that he was exposed to firing missions involving 
long rows of self-propelled '155' cannons and 50 machine 
guns.  According to the veteran, he was not issued any ear 
protectors during service.  He testified that when he 
complained about the ringing in his ears, he was told by an 
officer that it would just go away.  Upon questioning from 
the hearing officer, he indicated that he never had temporary 
total hearing loss during service;  that the ringing in his 
ears never included bloody discharge, although it was 
accompanied by an itching in his ears which was treated with 
medication;  and that the doctors never commented on whether 
they observed scarring or rupture of the tympanic membranes.

Analysis

Service-connection may be granted for disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  To 
establish service-connection for a condition, symptoms during 
service must be identifiable as manifestations of a chronic 
disease or permanent effects of an injury.  38 U.S.C.A. § 
1110;  38 C.F.R. § 3.303(a).  Further, a present disability 
must exist and it must be shown that the present disability 
is the same disease or injury, or is the result of disease or 
injury incurred in or made worse by the veteran's military 
service.  38 C.F.R. § 3.303(b), Godfrey v. Derwinski, 2 Vet. 
App. 352 (1991).

Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

nection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and service connection remains a question 
that must be decided based on all the evidence in the 
individual case.  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would justify a belief by a fair and 
impartial individual that the claim is plausible.  See 38 
U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  The 
evidence may also show that a disability is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.   

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by the VA, 
service connection for impaired hearing is not precluded when 
the audiological threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The fact that a veteran's hearing loss at the time of 
discharge did not meet the criteria set forth in 38 C.F.R. 
§ 3.385 does not preclude service connection for such hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The April 1990 private audiogram clearly shows hearing loss 
which is considered disabling for VA purposes.  38 C.F.R. 
§ 3.385.

The Board finds that the veteran's testimony is credible and 
consistent with other evidence of record.  The evidence 
demonstrates that, as the veteran was stationed in Korea and 
attached to an artillery unit during wartime, he was exposed 
to acoustic trauma during service.  Although the medical 
evidence of record does not demonstrate a hearing loss 
disability until 1990, many years after service, the veteran 
has submitted medical evidence relating his current hearing 
loss disability and tinnitus to his period of active service.  
Based on the veteran's testimony and the medical evidence of 
record, the Board finds that service connection for tinnitus 
and bilateral hearing loss is warranted.

Headaches and Hypertension

There is no medical evidence of record associating current 
headaches or current hypertension to a disease or injury 
incurred during service.  The veteran has specifically 
alleged that his current hypertension and headaches are a 
result of his hearing loss and tinnitus, but no medical 
evidence has been submitted to support these contentions.  
Accordingly, the claims for service connection for headaches 
and hypertension must be denied as not well grounded.  
Caluza.

The Board further notes that the veteran has not contended, 
and there is no medical evidence showing, that he had 
hypertension which was at least 10 percent disabling within 
one year from discharge from service.  Since there is no 
medical evidence to this effect, the veteran is not entitled 
to a presumption of service connection for hypertension under 
38 C.F.R. §§ 3.307 and 3.309 (1998).

The Board acknowledges the veteran's contentions that his 
hypertension and headaches are a result of his period of 
service, as secondary to the ringing in his ears.  However, 
the veteran, as a lay person, is not competent to provide 
medical opinions, so that his assertions as to medical 
causation cannot constitute competent medical evidence 
sufficient to well-ground his claims.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

The appeal for entitlement to service connection for 
hypertension is denied.

The appeal for entitlement to service connection for 
headaches is denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

